Citation Nr: 0825253	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-33 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
Post Traumatic Stress Disorder (PTSD).

2. Entitlement to an evaluation in excess of 20 percent for a 
left knee disorder. 

3. Entitlement to an evaluation in excess of 20 percent for a 
right knee disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran withdrew his request for a Board hearing 
and waived agency or original jurisdiction consideration of 
VA treatment records by correspondence dated in January 2008.

In correspondence dated in August 2007 the veteran raised the 
issues of entitlement to service connection for hypertension 
and high cholesterol.  These matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2. The veteran's PTSD is manifested by the following 
symptoms: mild to moderate depression, anxiety, and a chronic 
sleep impairment. 

3. The veteran's left knee disorder is not productive of 
marked disability, nor by limitation of extension of greater 
than 30 degrees or limitation of flexion of less than 15 
degrees.  

4. The veteran's right knee disorder is not productive of 
marked disability, nor by limitation of extension of greater 
than 30 degrees or limitation of flexion of less than 15 
degrees.  




CONCLUSIONS OF LAW

1. The veteran's PTSD symptoms do not approximate the 
criteria necessary for a rating in excess of 50 percent. 8 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

2. The criteria for a rating in excess of 20 percent for 
patellar chondromalacia of the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2007).

3. The criteria for a rating in excess of 20 percent for 
patellar chondromalacia of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2004, December 2004, and March 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and 
notified him that the VCAA applied to all elements of a 
claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Additionally, for an increased-compensation claim the VCAA 
requires VA to notify the claimant that to substantiate a 
claim the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

Regarding the veteran's claim for an increased rating for 
PTSD, although the veteran has not been provided with timely 
VCAA requirements of the duty to assist and duty to notify as 
it pertains to the issues of earlier effective date and 
decision in Vazquez-Flores, the claims of earlier effective 
date and increased rating are downstream issues from the 
grant of service connection for PTSD.  See Grantham v. Brown, 
114 F.3d 1156 (1997).  VA's General Counsel has held that no 
VCAA notice is required for such downstream issues.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Regarding the veteran's claim for an increased rating for the 
knees, he was notified in an April 2005 rating decision of 
the required criterion for a rating in excess of 20 percent 
for his service-connected disabilities.  He was also notified 
in the June 2004 VCAA letter of the evidence necessary to 
demonstrate that these disabilities have worsened.  In 
statements provided upon medical examination the veteran 
described the affect of his disabilities upon his employment 
and in statements in support of his claim he asserted that 
the assigned ratings were inadequate.  As such, the Board 
finds that he had actual knowledge of the relevant VA laws 
and regulations for his increased rating claims.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for adequate determinations. 
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  The Court has held, however, that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

I. Rating in excess of 50 percent for PTSD

Pertinent Laws and Regulations

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

General Rating Formula for Mental Disorders:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).

GAF Scale: 60 - 51 Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers); 50 - 
41 Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See 38 C.F.R. § 
4.130 (2007) (the nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale).

Factual Background and Analysis

The veteran was granted service connection for PTSD by way of 
an April 2005 RO decision and assigned a rating of 50 
percent. 

The veteran has received regular treatment for PTSD over the 
past several years. VA treatment notes, from 2004 to the 
present, show that the veteran reported experiencing constant 
mild to moderate depression, hypervigilance, paranoia, 
insomnia, and poor appetite.  Also, the veteran expressed 
concerns about his interpersonal relationships with close 
family members.  However, he denied experiencing suicidal 
ideation or psychotic symptoms.  The treatment notes that 
provide a GAF score report scores of 60.

The veteran was afforded two VA examinations for his PTSD 
condition.  The first examination report, dated December 
2002, shows that he was not diagnosed with PTSD.  The second 
VA examination, dated January 2006, reflects that the veteran 
reported experiencing stressful incidents during his combat 
service in Vietnam that presently affect him.  He stated that 
he cannot socialize and that he has strained relationships 
with his close family members.  He noted he was depressed and 
that he experienced panic attacks whenever he became 
surrounded by a large group of people.  He stated he had to 
follow the same routine every day and that he was unable to 
sleep more than two hours at a time.  Through observation, 
the examiner found that the veteran had adequate hygiene and 
appearance, in addition to reasonably good eye contact and 
clear speech.  The veteran did not appear to have any thought 
disorders, but reported more problems with his short term 
memory.  There were no reports of delusions, hallucinations, 
suicide ideation, or impaired impulse control.  After 
considering the entire record, the examiner provided a 
diagnosis of chronic  PTSD and assigned a GAF score of 60.  

In order to receive an increased 70 percent rating, the 
veteran must show his PTSD symptoms approximate the 
following: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A rating of 100 percent for PTSD requires the following 
symptoms: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Board finds that the veteran's PTSD symptoms do not 
approximate the criteria necessary for a rating in excess of 
50 percent.  VA treatment records show that the veteran has 
repeatedly denied experiencing suicidal ideation or psychotic 
symptoms.  The January 2006 VA examination report reflects 
that the veteran had proper hygiene and was able to 
communicate reasonably well.  Although he has constant 
depression, the severity is noted on multiple occasions to be 
mild to moderate.  There is no evidence of obsessional 
rituals that interfere with routine activities nor near-
continuous panic or depression affecting the ability to 
function independently.  There is no other evidence of record 
suggesting the veteran's PTSD symptoms approximate those 
required for a 70 percent or 100 percent rating, such as 
suicide ideation, inappropriate hygiene, or illogical speech.  
The assigned GAF score of 60 is indicative of moderate 
symptoms.  Therefore, the veteran's claim for a rating in 
excess of 50 percent for his service connected PTSD is 
denied. 

II. Rating in excess of 20 percent for a left knee disorder 
and a rating in excess of 20 percent for a right knee 
disorder

Pertinent Laws and Regulations

Regarding rating codes based on limitation of motion, 38 
C.F.R. Sections 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2007).  "[F]unctional loss due to pain is 
to be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1993).  In accordance therewith, the veteran's 
reports of pain and swelling have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

It is noted, however, that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under Code 5257, the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

5257 Knee, Other impairment of:
Recurrent subluxation or lateral instability:

Slight  - 10 percent
Moderate - 20 percent
Severe - 30 percent 

38 C.F.R. § 4.71, Diagnostic Code 5257 (2007).  

5260 Leg, limitation of flexion of:

Flexion limited to 15° - 30 percent
Flexion limited to 30° - 20 percent
Flexion limited to 45° - 10 percent
Flexion limited to 60° - 0  percent

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

5261 Leg, limitation of extension of:

Extension limited to 45° - 50 percent
Extension limited to 30° - 40 percent
Extension limited to 20° - 30 percent
Extension limited to 15° - 20 percent
Extension limited to 10° - 10 percent
Extension limited to 5° - 0 percent

38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2007).

5262 Tibia or Fibula, impairment of:

Nonunion of the tibia and fibula, with loose motion, 
requiring a brace -  40 percent

Malunion of:
        with marked knee or ankle disability - 30 percent
        with moderate knee or ankle disability - 20 percent
        with slight knee or ankle disability - 10 percent 
        
38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2007).

Factual Background and Analysis

The veteran was originally service connected for patellar 
chondromalacia of both knees in an October 2002 decision.  
Each knee was assigned a separate rating of 10 percent under 
the analogous criteria of diagnostic code 5257.  By way of an 
April 2005 RO decision, the rating for each knee was 
increased to 20 percent under diagnostic code 5262.  The 
veteran contends that his knee disorders have increased in 
severity to warrant a rating in excess of 20 percent for each 
knee.  

VA treatment records dated from 2003 through 2005 show that 
the veteran experienced knee pain preventing him from 
standing or walking for prolonged periods of time.  The 
veteran reported his knees particularly bothered him while 
entering and exiting from his car during work.  His range of 
motion was slightly restricted.  VA treatment notes dated in 
March 2005 show that his left knee had arthritis and a 
posterior tear in the posterior horn of the medial meniscus.  
He was given prescription medication to manage his knee pain 
and recommended to be careful engaging in any physical 
activity.  

The veteran was afforded three VA examinations regarding his 
knee disorders.  The first VA examination report, dated 
September 2002, shows that he reported having right knee 
surgery in 1967 to remove a loose body in his right tibial 
tubercle site and right knee surgery again in November 1976 
for loose bodies.  He also had surgery on his left knee in 
April 1976.  At that time, the diagnoses included 
chondromalacia of the patella.  During examination, the 
veteran reported experiencing constant pain in both knees 
with occasional flare-ups, particularly in the left knee.  He 
also noted stiffness and occasional swelling.  Periodically 
his knees give way, but they did not lock up.  He stated that 
he had to walk slowly and carefully when using stairs.  It 
was noted he had never missed a day of work as a salesman, 
but that he went home early several times per month because 
of knee pain.  

Upon physical examination, the veteran was noted to have the 
following ranges of motion: 

Knee
Extension 
Flexion
Right 
30 degrees
140 degrees
Left 
22 degrees
140 degrees

Motion was stopped on extension due to pain, but it was noted 
that full extension was possible.  There was no evidence of 
dislocation or recurrent subluxation.  There was a positive 
drawer sign to both knees.  There was moderate pain to the 
left knee on the anterior drawer test and popping, pain, and 
crepitus on McMurray's testing.  There was no evidence of 
instability to the medial or lateral collateral ligaments.  
X-rays showed mild spurring, but no degenerative change, 
fracture, or dislocation.  The diagnoses included bilateral 
patellar chondromalacia with mild spurring. 

The veteran underwent a second VA examination for his knees 
in September 2004.  At the examination, the veteran reported 
constant bilateral knee pain with stiffness and swelling and 
some occasional heat and redness.  He complained of left knee 
weakness and instability in his left knee upon climbing 
stairs.  He stated his knee locked up if he sat "indian 
style" for more than five minutes.  He reported that his 
symptoms were constant and that he did not experience flare-
ups.  He occasionally used a "Velcro" brace on his knees.  
Because of his knee condition, the veteran stated that he was 
much slower at his job due to knee pain from entering and 
exiting his vehicle while on sales visits.  He reported he 
had given up golf because of his difficulty walking and that 
he experienced considerable pain after mowing his mother's 
yard for an hour and a half.  Upon physical examination, the 
veteran was noted to have the following ranges of motion: 

Knee
Extension 
Flexion
Right 
0  degrees
130 degrees
Left 
0  degrees
130 degrees
 
The examiner noted that the veteran's range of motion was 
additionally limited by repetition of motion, but there were 
no flare-ups.  His gait was normal and somewhat slower on 
standing and walking.  There was no abnormal motion to the 
medial and lateral collateral ligaments or the anterior and 
posterior cruciate ligaments.  McMurray's testing was normal, 
bilaterally.  The examiner also found that there was no 
instability.  In conclusion, she provided diagnoses of mild 
osteoarthritis of the knees and bilateral chondromalacia. 

The veteran underwent the most recent VA examination in 
January 2006.  He complained of constant bilateral knee pain 
that included weakness, stiffness, locking, fatigability, and 
lack of endurance.  He stated the right knee gave way more 
often than the left.  He denied any swelling, heat, redness, 
or dislocations.  Additionally, he reported flare-ups about 
twice a day without further limitation of motion.  The 
veteran stated that while he experiences trouble with 
entering and exiting vehicles, his knee condition does not 
keep him from dressing, grooming, eating out, or driving.  

Upon physical examination, the veteran was noted to have the 
following ranges of motion: 

Knee
Extension 
Flexion
Right 
0  degrees
120 degrees
Left 
0  degrees
130 degrees
 
The veteran's gait and stance were normal.  He did not walk 
with a limp.  There was no erythema, effusion, swelling, or 
crepitus.  He complained of pain, bilaterally, on repeated 
range of motion studies, but the examiner noted there was no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination on repetitive motion.  A June 2005 magnetic 
resonance imaging (MRI) scan revealed a tear of the posterior 
horn of the medial meniscus with small joint effusion in the 
right knee.  There was also a subchondral cyst formation in 
the superior aspect of the patellofemoral joint likely of 
degenerative etiology.  The left knee revealed a Grade 3 
signal in the posterior horn of the medial meniscus, mild 
sprain/ partial injury of the anterior cruciate, and 
chondromalacia of the patella.  There was a cystic lesion in 
the popliteal fossa most likely representing a Baker's cyst.  
The diagnosis was bilateral knee pain. 

The veteran is currently rated as 20 percent disabling for 
each knee under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  To 
receive a rating in excess of 20 percent under this 
diagnostic code the veteran must show that he has malunion of 
the tibia or fibula with a marked knee disability.  
Alternatively, higher ratings may be assigned for leg flexion 
limited to 15 degrees, for leg extension limited to 
20 degrees, or for severe recurrent subluxation or lateral 
instability.  The Board notes that separate rating 
consideration is not warranted for limitation of flexion or 
extension when the veteran is rated under diagnostic code 
5262.  While the available record does not indicate any 
actual tibia or fibula impairment or malunion, the Board's 
jurisdiction is limited to the issues of entitlement to 
ratings in excess of 20 percent.  

Although the veteran experiences work related difficulty 
entering and exiting his vehicle as part of his job, the 
medical evidence does not show that his knee disorder 
approximate a "marked" knee disability.  The veteran does 
experience problems with standing or walking for periods of 
time.  Nevertheless, he is able to perform other routine 
activities of daily living such as grooming and driving.  The 
January 2006 VA examination report shows that he had close to 
a full range of motion in both knees.  

There is no evidence of leg flexion limited to 15 degrees nor 
probative evidence of locking, recurrent subluxation, or 
lateral instability.  Although the veteran's extension was 
noted be limited to 30 degrees in his right knee and to 
22 degrees in the left knee on a September 2002 VA 
examination report, the two subsequent VA examination reports 
showed that he had full extension in both knees.  The Board 
finds the two more recent VA examinations showing a full 
extension are more probative of the veteran's knee 
disabilities.  The Board notes that there was no apparent 
pathological basis for the demonstrated limitation of 
extension in September 2002 other than pain and that X-rays 
at that time revealed only mild spurring.  The MRI reports 
are not indicative of a diagnosis of arthritis.  In sum, the 
medical evidence does not show that the veteran's knee 
disorders in either knee approximate the criteria necessary 
for a separate rating or ratings in excess of 20 percent 
under any applicable diagnostic code.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorders are adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  In fact, the veteran is shown to be working full 
time.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims for 
increased ratings.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

An evaluation in excess of 20 percent for a left knee 
disorder is denied. 

An evaluation in excess of 20 percent for a right knee 
disorder is denied. 




____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


